RICHMOND, Chief Judge,
dissenting:
I would vacate the trial court’s orders and remand the modification petition for rehearing on the ground that appellant received inadequate notice of the August 22 hearing.
In passing, I find it highly irregular that appellant’s motion to continue was denied, according to the record, by the judge who immediately thereafter honored appellant’s notice of change of judge by referring the matter to another division.1 Inasmuch as the alternative to a continuance under the circumstances was an immediate ex parte hearing on the merits, if there was to be a change of judge it should have occurred prior to any ruling on the motion. I realize the same issues ultimately were presented to another judge on the motion for rehearing, but I question whether the result might not have been different had they been presented prior to the taking of testimony on August 22.
I agree that the court would have been justified in proceeding with the hearing on August 8. Its failure to do so, however, does not alter the question before us: was the notice of the August 22 hearing so inadequate that it was an abuse of discretion to deny the motion for rehearing? *70Taking into account that appellant resided out of state and his attorney’s office is located in Phoenix, I cannot agree that one working day’s notice to the attorney was adequate, regardless of the other factors considered by the majority. Accordingly, I respectfully dissent.